Citation Nr: 1730788	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cholesteatoma.

4.  Entitlement to service connection for bilateral pes planus via aggravation.

5.  Entitlement to service connection for depression, including as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1960 to September 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that bilateral hearing loss did not have onset in active service, and that it is not causally connected to active service.

2.  The preponderance of the evidence shows that tinnitus did not have onset in active service, and that it is not causally connected to active service.

3.  The preponderance of the evidence shows that post-operative left ear cholesteatoma did not have onset in active service, and that it is not causally connected to active service.

4.  The Veteran's noted bilateral pes planus, second degree, on clinical entrance examination, did not increase in severity during his active service. 

5.  There is no evidence of a currently diagnosed depression disorder.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2016).

2.  The requirements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for cholesteatoma have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.303.

4.  The requirements for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 1131, 1111, 1153, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.304, 3.306.

5.  The requirements for entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the September 2013 rating decision, via a letters dated in April and July 2013, VA provided the Veteran with time- and content-compliant VCAA notice.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA treatment records, and VA Compensation and Pension examination reports are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board may address the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Hearing Loss, Tinnitus, Left Ear Infection Residual

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Discussion

The Veteran asserts two bases for his hearing loss claim: noise exposure associated with his military training and duties, an ear infection contracted in service, and a perforated ear drum.  The March 1960 Report of Medical Examination For Induction reflects that the Veteran's hearing was assessed as normal via 15/15 for the Whispered Voice (WV).  Audiometry was not conducted.  (10/23/2013 STR-Medical, p. 20).  His physical profile for hearing was "1." (STRs dated in July 1961 note the Veteran's presentation with complaints of a cold and that his head was stopped up.  Physical examination revealed nasal congestion and slightly injected throat without exudate.  No disorder was diagnosed.

The Veteran indicated on his July 1962 Report of Medical History for his examination at separation that he had a positive history for ear, nose and throat (ENT) trouble; specifically, he noted that his tonsils were removed at age 6, and he reported occasional sore throats.  He did not indicate any ear-specific complaints.  The examiner noted that there had not been any recent ENT problems.  The July 1962 Report of Medical Examination For Separation reflects that the Veteran's hearing manifested as follows:


500
1000
2000
3000
4000
RIGHT
0
0
0

15
LEFT
15
0
5

40

His ears and drums were assessed as normal.  (STRs, p. 4)

The April 2013 VA examination report (04/25/2013 C&P Exam, pp. 3-9) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran's hearing manifested as follows:

Hertz (Hz)
500
1000
2000
3000
4000
6000
8000
RIGHT
20
25
50
75
70
85
80
LEFT
60
60
95
105+
105+
100+
100+

Speech discrimination was 84 percent in the right ear, and 60 percent in the left.  The examiner assessed the test results as valid for rating purposes and diagnosed a sensorineural hearing loss in the right ear, and a mixed hearing loss in the left.  (pp. 5-7).  The examiner noted the Veteran's MOS as a combat engineer, that he was trained on military weaponry and explosives, and that he never left the states.  After review of the examination results and consideration of the Veteran's reported history, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss had onset in active service or was otherwise causally connected to active service.

In addition to his in-service noise exposure, the Veteran reported 50+ years of post-service occupation noise exposure in the logging industry where he reported that ear protection was worn sometimes.  Further, the Veteran reported post-service exposure to hunting and recreational shooting noise his entire life until 10 years prior to the examination; and, exposure to power tools and lawn equipment without ear protection.  The examiner noted that the Veteran had a mild left ear hearing loss at 4K Hz at the separation audio examination.  Nonetheless, the examiner opined that the majority of the Veteran's noise exposure, and onset of his hearing loss, was after service.

In his Notice of Disagreement (02/18/2014-NOD), the Veteran asserted that he was treated for an ear infection in service, and that his hearing loss flowed from that.  On his VA Form 9 (10/17/2014) he asserted that he failed his hearing test at separation, and that he was supposed to return for further evaluation.  He did not, however, because a buddy showed up with a nice new Corvette.  He asserted further that he had an ear infection at the time of his physical examination for separation for which he was to be evaluated at Ft. Sam Houston, but his ear drum burst before he could return there.  It quit hurting, so he did not bother.

Private records of CS, M.D., note the Veteran's treatment for recurrent cholesteatoma, and the fact that the Veteran had undergone a prior mastoidectomy.  Dr. S's records started in 2001.

The AOJ arranged another examination to assess the Veteran's assertions, primarily whether the July 1961 entry in the STRs was the etiology for the hearing loss.  The November 2016 VA examination report reflects that the examiner noted that the Veteran had a history of diagnosis of chronic suppurative otitis media.  The examiner noted that the Veteran reported that he had a tympanoplasty and mastoidectomy in Eugene, OR at age 24 or 25 at a local hospital after discharge from active service.  The examiner also noted that Dr. S's records of February 2001 reflected a prior mastoidectomy at the left ear and a significant conductive hearing loss in that ear.  Dr. S's examination revealed a canal wall down mastoidectomy cavity, and a subtotal perforation; and the Veteran's entire middle ear was filled with purulence & granulation tissue.  He saw no visible ossicles.  The Veteran was seen periodically, with otorrhea and impacted squamous debris, for microscopic cleaning.  The examination report reflects that the examiner noted that a residual of the mastoidectomy is a failed graft.  (11/14/2016 C&P Exam-DBQ ENT)
Based on the results of the 2016 clinical examination, consideration of the Veteran's reported history, and review of the claims file, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was causally connected to the events noted in the STRs.  The examiner noted the Veteran's notations on his Report of Medical History in 1962 and the examiner's comments as well as the fact that the Veteran's ears were assessed as normal.  The VA examiner noted that the veteran had an isolated elevation of his Pure Tone Threshold to 40 db at 4Kz in 1962 in the left ear only.  Hence, he opined it was less likely than not that his current ear infection problems are related to either a burst tympanic membrane (TM) in service, or related to ENT complaints at the time of separation.  (11/14/2016 C&P Exam-DBQ Opinion)  The Veteran asserted in his statement on his VA Form 9 that he wore ear protection while working in the logging industry.  That is inconsistent with what the audio examiner noted was reported at the examination, which was that protection was worn sometimes.  In light of this inconsistency, the Board finds that the Veteran's statement on his VA Form 9 is afforded less weight as there is greater incentive to provide better information when undergoing medical testing than the general financial incentive from filing a claim for VA compensation benefits.  .

There are no records extant related to the left ear surgery, as the Veteran informed the AOJ that they no longer were available.  If his recall is correct, as the VA examiner noted, the left ear surgery possibly occurred in the early 1960s.  Nonetheless, the Board finds the preponderance of the evidence is against the claim.  The Board notes the Veteran's assertion that he failed his hearing test at separation.  Under § 3.385, the Veteran hearing was normal in the right ear, but the left ear was 40 decibels at 4000 Hz, meeting § 3.385.  While noting the left ear hearing loss, the Board finds that the probative, competent medical evidence of record shows that his current bilaterally hearing loss is not related to his active service.  Initially, the Board finds probative that the 2016 VA physician considered the elevation in the left ear, but found it "isolated" and provide a negative opinion.  This evidence along with other relevant medical and lay evidence, to include information contained in the 2013 VA examination report such as the negative opinion, which consider in-service and post-service noise exposure and also provide a negative opinion.  In sum, the Board finds the totality of the evidence is against the claim.

Additionally, the Board rejects the Veteran's assertions of an ear infection and ruptured eardrum around the time of his separation as unreliable, if not incredible.  His physical examination for separation was conducted in July 1972.  At the time of his actual separation in September 1972, he certified that there had not been any change in his medical condition since the July 1972 examination.  (STRs, p. 26)  The Board also notes that while Dr. S's records do not note a date for the Veteran's prior surgery, his records are silent for any noted reports by the Veteran of any pertinent in-service events.  In July 2008, Dr. S diagnosed persistent inflamed TM and a sensorineural hearing loss, and he recommended the Veteran try hearing aids.  Dr. S did not note any connection with the Veteran's military service or that the Veteran claimed any.  (08/27/2013-Medical Treatment-Non-Government Facility, pp. 16, 18.  Thus, the Board finds that the preponderance of the evidence is against a hearing loss manifesting at least to a compensable degree within one year of active service and against a causal connection between active service a bilateral hearing loss or post-operative residuals of left mastoidectomy, to include cholesteatoma.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385.

The Board acknowledges the Veteran's representative's assertions, echoed by the Veteran, that the Veteran's hearing loss claim should be allowed on the basis of the holding of Hensley, 5 Vet. App. 155, 159.  The Board rejects the assertion.  Hensley requires that a hearing loss claim not be summarily rejected because the hearing loss manifested after active service.  It does not mandate an allowance.  The Board acknowledges the medical literature and treatises cited by the representative which the representative asserts show that hearing loss may manifest years after exposure and severely at that.  The VA examiner did not comment on the medical literature cited by the representative.  Under other circumstances the Veteran would remand for a medical professional to determine if the cited medical literature is in fact applicable to the Veteran's specific individual case.  See, e.g., Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  In the Veteran's case, however, the Board finds a remand is not necessary.  As noted earlier, the VA examiner at the 2013 examination noted the Veteran's extensive post-service occupation and other noise exposure and opined that it was the etiology for the Veteran's hearing loss.  Hence, the cited medical literature is not particularly probative to the Veteran's case as it is general, and does not consider the relevant facts related to this Veteran's particular circumstances.

As discussed above, the evidence of record supports the examiner's opinions provide a supported rationale with consideration of the relevant facts.  Hence, the Board finds the examiners' opinions highly probative and deserving of much weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The examiner also opined that it was not at least as likely as not that the Veteran's claimed tinnitus had onset in active service or was causally connected to active service.  The Veteran asserts that the tinnitus claim should be allowed because the link between hearing loss and tinnitus is well known.  While that may be correct, as noted above, the preponderance of the evidence is against a causal linkage of the hearing loss.  The examiner noted that the majority of the Veteran's hearing loss and noise exposure occurred after his active service, and that he no longer had tinnitus.  The Board notes that after submission of his informal claim, the Veteran indicated on his formal application that he withdrew the tinnitus claim.  (09/21/2012 VA 21-526, p. 1 (stating "please withdraw" on the same line as tinnitus.)  The AOJ, however, adjudicated the claim.  In any event, as noted, the Board finds that the preponderance of the evidence is against it.  The Veteran did not report it at the examination, Dr. S did not note any reported complaints of it in his record, and it was not diagnosed at the VA examination.

Bilateral Pes Planus

Applicable Legal Standards

The earlier discussion of the general requirements for service connection are incorporated here by reference.  Further, a veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
Where a disorder is noted on service entrance or a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 (West 2014) applies.  
A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

In such claims, a veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation. See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 
370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306 (b) (2016). 

There is no aggravation of a preexisting disease or injury if the disorder underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).


Discussion

The September 1960 Report of Medical Examination for Induction noted second degree pes planus, bilateral, not considered disabling.  (STRs, p. 20 (checking box #36 (feet) as abnormal)).  As such, the Board finds that the Veteran's pes planus was noted at entrance.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.304(b).  Hence, the Veteran's feet were not in sound condition at the time of his entry into active service, and he bears the evidentiary burden to show an increase in severity during his service.  Wagner, 370 F.3d at 1096.  In his various written submissions, he asserts that he injured his feet when he jumped off of a truck.  The Board finds that the evidence of record shows that the Veteran has not carried his evidentiary burden.

STRs dated in June 1961 note the Veteran's complaints of pain in the arch and across the metatarsals.  See 38 C.F.R. § 4.71a, Plate IV.  X-rays showed a flattening of the traverse and longitudinal arches but no evidence of osseous pathology.  (STRs, p. 12).  He was referred for an orthopedic evaluation at a nearby Army Medical Center.  The orthopedic evaluation revealed supple flat feet symptomatic on overloading.  The examiner opined that there was no indication of a need for prescribed medication.  The Veteran was shown a relaxing position and exercises, and he was released to duty.  (STRs, p. 18)  The July 1962 Report of Medical Examination for Separation noted second degree pes planus (STRs, p. 4), which was the same severity noted at the examination for Induction.

The April 2013 VA examination report (04/25/2013 C&P Exam, 2nd entry, pp. 10-19) reflects that, as in his written submissions, the Veteran reported that he injured his foot while on maneuvers, and was referred to sick call and then to the medical center where he was seen by a civilian doctor.  He reported that the condition had gradually gotten worse since.  In addition to pes planus, physical examination revealed mild Varus of the 1st and 2nd toes, navicular ossicle, and degenerative joint disease, left foot; and, mild varus of great toe, degenerative joint disease, and calcaneal spur, right foot.  The examiner opined that it was not at least as likely as not that the Veteran's pre-existing bilateral pes planus increased in severity during his active service.  His rationale in part noted the Veteran's September 1962 certification that there had not been any change in his medical condition since the July 1962 physical examination for separation.  (Examination Report, p. 18)  The July 1962 Report of Medical History at separation reflects that the Veteran checked "foot trouble" and in the physician's summary/elaboration section, it reflects "feet ache after prolonged standing."

The Board finds that the evidence of record supports the examiner's opinion and refutes the Veteran's assertions.  First, the sole entry in the STRs related to the Veteran's feet does not reflect any notation of a reported injury.  Further, X-rays were negative for injury, and the orthopedist deemed no medical necessity for prescribed medication.  He showed the Veteran how to relax his feet, provided him with exercises, and then released him to duty.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (stating, for non-combat veterans, an absence of military records supporting lay statements of an injury could weigh against finding that the injury occurred); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (suggesting that the Board could properly draw an inference from contemporaneous service medical records that do not record an injury if it finds the SMRs appear complete, and the injury, disease, or related symptoms would ordinarily have been recorded had they occurred).  In light of such competent and probative evidence, the Board finds the preponderance of the evidence shows that the pre-existing, noted pes planus did not increase in severity during active service.  38 C.F.R. § 3.306(a).

The Board notes the examination report notation that the Veteran reported that he actually served four years of active service, from 1962 to 1966, and that he in participated in combat activity.  (Examination report, p. 13)  There simply is no evidence that the Veteran had active service beyond 1962.  His DD Form 214 reflects that his Reserve obligation expired in 1966.  (04/29/2013)  Perhaps that is the source of the report.  As for participation in combat activity, the most reasonable explanation for that inaccuracy is that the Veteran probably reported that he participated in activities of a combat engineer.  The audio examination report reflects that he reported that he never left the U.S., which is consistent with his records.  His service was in the peacetime interval between the Korean and Vietnam Wars, not during a period of war.  See 38 C.F.R. §§ 3.2(e), (f).  Based on this evidence of record, the Board finds that the Veteran did not participate in combat during active service and 38 U.S.C.A. § 1154(b) is not applicable.

In light of all of the above, the Board finds the preponderance of the evidence is against the claim, and it is denied.  38 C.F.R. § 3.303.

Depression

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The first requirement for service connection is a currently diagnosed disorder or disease.  38 C.F.R. § 3.303.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requiring that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a current disability, service connection cannot be granted.

The Board has reviewed the competent evidence of record; however, it does not reflect a diagnosis of depression.  The Board also notes that the Veteran does not have training or eduction in the mental health field to provide a diagnosis of depression.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As these situations are not present in this case, the Board finds the record does not contain competent evidence of a current depression diagnosis.

In his notice of disagreement, the Veteran claimed depression secondary to his hearing loss/tinnitus.  However, as described above, the Board finds that service connection is not warranted for either of these.  Additionally, the record does not reflect that service connection is in effect for any disability.  As such, there is no legal merit to this theory of entitlement to service connection.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for cholesteatoma is denied.

Service connection for bilateral pes planus via aggravation is denied.

Service connection for depression, including as secondary to service-connected hearing loss is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


